Citation Nr: 0902859	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-03 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to September 12, 2002, 
for a total rating for compensation based upon individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA), which granted a total disability evaluation based upon 
individual unemployability (TDIU) and assigned an effective 
date of September 12, 2002.  The veteran appealed the 
effective date for the grant of the TDIU.

This case has been before the Board on prior occasions.  In 
October 2005, the Board issued a decision denying the 
veteran' appeal for an earlier effective date for the grant 
of TDIU.  The veteran appealed the Board's October 2005 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter 'the Court').  By Order dated August 18, 
2006, the Court vacated the Board's October 2005 decision 
pursuant to an August 2006 Joint Motion.

The Joint Motion and Court Order directed VA to make a new 
attempt to obtain medical records pertaining to the veteran 
which are in the custody of the Social Security 
Administration (SSA).  In June 2007, the Board remanded the 
case to the RO/AMC to provide additional notice to the 
veteran and to make the new attempt to obtain the SSA 
records, to ensure compliance with the Court Order and the 
requirements of the August 2006 Joint Motion.

Significantly, the Board notes that action taken in the 
processing of the Board's June 2007 remand resulted in VA 
obtaining copies of the veteran's SSA records.  Those records 
are now associated with the claims file for consideration in 
this case.  Therefore, the directives of the August 2006 
Joint Motion and Court Order have been complied with in full.  
However, as discussed below, review of the SSA records 
reveals that they contain no evidence significant to the 
merits of this issue on appeal.

Turning to another matter, the Board notes that the veteran 
was previously represented in his appeal before the Board by 
Mr. R. A. L., a private attorney.  In September 2006, the 
Board informed the veteran that Mr. L. had retired from the 
practice of law.  He was advised that if he did not notify 
the Board within 30 days that he wished to designate another 
representative, the Board would assume he wished to represent 
himself.  No response has been received from the veteran 
regarding representation.




FINDINGS OF FACT

1.  The veteran's application for Increased Compensation 
Based on Unemployability was received on September 12, 2002.

2.  It was not factually ascertainable that the veteran's 
service-connected disabilities increased in severity during 
the one-year period prior to September 12, 2002, so as to 
render the veteran unable to obtain or maintain substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for an effective date prior to September 12, 
2002, for the grant of a total rating based upon individual 
unemployability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In compliance with the Board's 
June 2007 remand, the RO/AMC sent an August 2007 VCAA letter 
to the veteran advising him of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, this letter advised the appellant of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that the August 2007 letter was sent to the 
appellant prior to the most recent RO readjudication of this 
claim and issuance of a supplemental statement of the case in 
August 2008.  The VCAA notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, the effectively timely August 2007 VCAA letter 
provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary 
to establish a disability rating and an effective date for 
any rating that may be granted, and this letter directly 
explained how VA determines disability ratings and effective 
dates.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all available VA 
and private treatment records have been obtained.  The Board 
notes that in his April 2003 notice of disagreement, the 
veteran indicated that he had received treatment at the Palo 
Alto, Livermore, and Martinez VA Medical Centers.  The RO has 
obtained the identified records.

Importantly, in accordance with the August 2006 Joint Motion 
for Remand and the Court's Order, the Board issued a June 
2007 remand which directed that the RO/AMC make a new attempt 
to obtain the veteran's records in the custody of the SSA.  
The RO/AMC has completed the requested action and has, in 
fact, obtained copies of the veteran's SSA records; those 
records are now associated with the claims file.

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Earlier Effective Date

The Court has determined that an award of total rating for 
compensation purposes based on individual unemployability is 
an award of increased disability compensation for purposes of 
assigning an effective date.  Wood v. Derwinski, 1 Vet.App. 
367, 369 (1991).  The assignment of effective dates for 
increased evaluations is governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  The statute provides, in pertinent part, 
that:

(a) Unless specifically provided otherwise in this 
chapter, the effective date of an award based on an 
original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability 
had occurred, if application is received within one 
year from such date.  38 U.S.C.A. § 5110 (West 
2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an 
original claim, a claim reopened after final 
disallowance, or a claim for increase will be the 
date of receipt of the claim or the date 
entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as 
of which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.

The Court and the VA General Counsel, have interpreted the 
laws and regulations pertaining to the effective date of an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was 'factually ascertainable.'  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 
Vet.App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations further provide 
that if there is only one such disability, it must be rated 
at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident or disabilities affecting a single body system will 
be considered as one disability for the above purposes of one 
60 percent disability or one 40 percent disability.  38 
C.F.R. § 4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet.App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet.App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet.App. 375 (1993).

A review of the record reveals that an application for 
increased compensation based on individual unemployability 
was received from the veteran on September 12, 2002.  The RO 
subsequently found that a total rating based on individual 
unemployability was warranted based on a finding that the 
service-connected vascular disease of the left leg had 
increased in severity so as to be severe in degree and so as 
to warrant a 60% rating under Diagnostic Code 7114.  The RO 
specifically cited evidence from a November 2002 test which 
showed an ankle-brachial index of 0.46 on the left.

The Board believes that the question in this case is whether 
it was factually ascertainable that an increase in severity 
had occurred during the one-year period prior to the 
September 12, 2002, claim to a degree to warrant a finding of 
individual unemployability.  For the following reasons, the 
Board is unable to find that it was factually ascertainable 
during the one-year period prior to September 12, 2002.

The medical evidence of record in the year preceding the 
veteran's claim reveals that at the time of a December 2001 
outpatient visit, the veteran was found to have stable 
symptoms for his peripheral vascular disease.  Peripheral 
pulses were noted to be good, bilaterally.  The veteran was 
also noted to have stable symptoms for his peripheral 
vascular disease at the time of an April 2002 visit.  
Peripheral pulses were again found to be good, bilaterally.

At the time of his June 2002, VA examination, the veteran was 
noted to have previously had normal peripheral pulses.  
Physical examination performed at that time revealed that the 
veteran had excellent peripheral pulses in the right lower 
extremity but no dorsalis pedis or posterior tibial pulses in 
the left lower extremity.  A diagnosis of arteriosclerotic 
peripheral vascular disease involving the left lower 
extremity was rendered.

Although the June 2002 examination did note a lack of certain 
pulses in the left lower extremity, there were no findings of 
claudication on walking less than 25 yards and either 
persistent coldness of the extremity or ankle/brachial index 
of 0.5 or less.  As such, there was no basis to find that the 
criteria for a 60 percent rating under Code 7114 were met.  
As it appears that it was the increase in severity of the 
left lower extremity disability that was the underlying basis 
for the RO's finding that the criteria for a total rating had 
been met, it follows that it was not factually ascertainable 
that the criteria for such a total rating were met at the 
time of the June 2002 examination.  It was not until the 
veteran underwent special testing in November 2002 in 
connection with his September 2002 claim for a total rating 
that it was factually ascertainable that the criteria for a 
60 percent rating (and therefore a total rating based on 
individual unemployability under the RO's analysis) were met.

As a final point, the Board acknowledges that following the 
August 2008 Joint Motion for Remand and its enacting Court 
Order, copies of the veteran's SSA records have been obtained 
and associated with the claims file.  These records have been 
reviewed in their entirety.  The set of records contains a 
great number of reports concerning the veteran's non-service-
connected psychiatric disability during the 1980's.  No 
evidence concerning the veteran's service connected 
disabilities nor any evidence otherwise pertinent to this 
issue on appeal is contained within these SSA records.  
Therefore, while VA has obtained and considered these records 
in compliance with the August 2008 Joint Motion and Court 
Order, the records do not impact the analysis and outcome in 
this appeal.

For the reasons stated above, the Board finds that it was not 
factually ascertainable that the veteran's service-connected 
disabilities increased in severity during the one-year period 
prior to September 12, 2002, so as to render the veteran 
unable to obtain or maintain substantially gainful 
employment.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


